DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 23. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dividing structure, the energy recovery components, the air-tight dividing structure (claim 7),	 the energy recovery media, plural exhaust fans and openings and mounting support and access must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In re claim 1, applicant claims an energy recovery device incorporated into a supporting base of an air conditioning apparatus.  This is the entity of the claim.  Applicant has not set forth any specific structural limitations.  One skilled in the art cannot determine the scope of claim 1 without any structural limitations of the energy recovery device (outside of its incorporation into the supporting base).  One cannot read claim 1 and accurately determine what components fall within and outside the scope of “an energy recovery device” since none of the components of said device are claimed.

	In reclaims 2 and 5 applicant claims that the apparatus includes an air tight plenum however clearly includes a portion that allows air that flows from an exterior to pass through said plenum and air that comes from a room (recycled air) flows through said plenum.  Therefore said plenum is not air tight.  This flow of air through the plenum can be seen in for example claim 4, and 9.  For examination purposes examiner assumes “air tight” is intending to mean separate streams of air cannot mix.

	In re claim 3, applicant claims said base assembly is designed to support of a traditional air-conditioning apparatus.  Examiner notes first this claim does not disclose any structural limitations which define how the base is “designed to support.”  Second examiner notes that the scope of traditional air-conditioning apparatus is entirely unclear.  For example.  What lies within and outside of the scope of “traditional?”  Further, what constitutes an air conditioning apparatus?   Is it the entire HVAC system, only a portion of the HVAC system, etc.?  Therefore the scope of the claim cannot be determined by one having ordinary skill in the art.  For examination purposes examiner will interpret any part of the HVAC system qualifies as an air conditioning apparatus, and the term traditional will not be treated on its merits.

	In re claim 4, Applicant claims the air tight plenum has a dividing structure which separates airflow paths and one side additionally housing energy recovery components.  The specification and drawings do not set forth what specifically is within the scope of energy recovery components and what is outside the scope of energy recovery components.  Examiner is unclear by the figures if the plenum is simply the space within the block diagram which the energy recovery core (19) is disposed (making the energy recovery core the energy recovery component or it’s channels and paths “energy recovery components) of if applicant is intending the energy recovery core to make up the plenum (given the dived flow paths) and the energy recovery components are some other part (for example denoted in the figures as “additional attachments (13) or simply not displayed).  For examination purposes examiner assumes the former.

	In re claim 6, the claim requires the base assembly to mate to a common air-conditioning or HVAC apparatus.  For the same reasons as “traditional” in claim 3 above examiner notes “common” is an indefinite word rendering the scope unclear.  For examination purposes examiner will not treat the word “common” on its merits.

	In re claim 8 applicant claims the energy recovery section includes energy recovery media.  Applicant discusses Energy recovery media only on page 2 of the instant specification stating:
However, conditioning the outside air in order to be introduced into a building is a costly proposition due to requiring a custom design and expensive to operate HVAC unit. To mitigate these costs, energy recovery media is used in HVAC units or systems to save energy and operating costs by pre-treating the incoming fresh outside air. Thus, energy recovery media, and more particularly, air to air heat exchangers, are used increasingly to ventilate and also control building pressurization by extracting energy from the exhausted air and pretreating the entering outside air. Most recently, energy recovery in air to air outside air systems have become constructed, and more widely applied, what is known as static plates or cores. This new media design and material allows for efficient energy transfer with the important benefit of minimizing or eliminating cross contamination of the dirty exhaust air to the clean outside air, thereby allowing application of the energy recovery in many more applications than other technologies.
	Examiner is unclear what lies within or outside the scope of energy recovery media and the specification does not set forth any specific disclosure to explain this term.  For examination purposes examiner assumes that if the two flows of air interact (such as heat exchange) an energy recovery media is present.
	Further applicant claims that the apparatus includes mounting support mand access for energy recovery media.  Examiner is uncertain what mounting support and access encompasses.  Examiner is unclear if “access” refers to an opening within the plenum (or a door or something of the sort) that allows a user to have access to the energy recovery media or if applicant is claiming the support holds the energy recovery component in place allowing access (via the air flow paths) for the two flow paths of air to flow through said device.  For examination purposes examiner will assume the later.

	In re claim 9 applicant claims the apparatus includes exhaust fans and openings, however the figures only seem to indicate a single fan and single opening.  Examiner is unclear if this is a typo or if applicant intends to include multiple fans and multiple outlets.  For examination purposes examiner assumes the apparatus only at least one exhaust fan and at least one outlet.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. PG-Pub 2019/0063780to Puttagunta et al.
	In re claim 1 Puttagunta discloses an energy recover device (HRV/ERV (40)) incorporated in a supporting base (see figure 3) of an air conditioning apparatus (AHU (10)).

	In re claim 2, Puttagunta discloses an energy recovery device comprising:
	a roof, ground, or floor mounted base assembly (case (100) is mounted somewhere therefore must be mounted to a roof, ground or floor either directly or indirectly);
	an air tight plenum (Space within case (100) defines a plenum which is “air tight” such that the various flows of air (return air and outdoor air) do not mix within the plenum.
	
	In re claim 3, Puttagunta  discloses the apparatus as described above including said base assembly supports an air conditioning apparatus (AHU (10), See figure 3).

	In re claim 4, Puttagunta discloses the apparatus as described above including said air-tight plenum further comprising a dividing structure (ducts located within the apparatus, see figure 3), separating airflow paths (see figure 3) and one side (top side with respect to figure 3) additionally housing energy recovery components (Air to Air Exchange (42)).

	In re claim 5, Puttagunta discloses an energy recovery device comprising:
	A base assembly (case (100);
	An air tight plenum (space within case (100) formed by the ducts, see figure 3);
	An energy recovery section (section within case (100) which AAE (42) resides);
An exhaust air section (portion with exhaust fan (46) through where exhaust air (18) exits the case (100) as seen in figure 3).

	In re claim 6, Puttagunta discloses the apparatus as described above including the base assembly supports and mates (see figure 3) to an air-conditioning or HVAC apparatus (AHU (10)).

	In re claim 7, Puttagunta discloses the apparatus as described above including the airtight plenum includes an air-tight dividing structure (the ducts within the apparatus that separate and prevent the airflow paths (return air and outdoor air) from mixing as seen in figure 3).
	
	In re claim 8, Puttagunta discloses the apparatus as described above including said energy recovery section includes energy recovery media (AAR (42)), mounting support and access for energy recovery media (not specifically shown in the figures but the mounting support must be present as the AAR(42) is fixed within the casing (100) and plumbed (IE. accessible by) to the return air flow and the outdoor air flow as seen in figure 3), and further comprising an opening in the airtight plenum for outside air to enter (outdoor air (14) must enter through an opening although this opening is not specifically annotated in figure 3).

In re claim 9, Puttagunta discloses the apparatus as described above including said exhaust air section includes at least one exhaust fan (fan (46)) and at least one opening (figure 3 shows an outlet must be present as the airflow exits the case (100)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #4,224,422 to Hallgren, U.S. Patent #4,377,201 to Kruse et al., U.S. Patent #5,024,263 to Laine et al., U.S. Patent #5,179,998 to Des Champs, U.S. Patent #5,372,182 to Gore, U.S. PG-Pub 2005/0103464 to Taylor, U.S. PG-Pub 2009/0114369 to Kammerzell, U.S. PG-Pub 2012/0196523 to Jiang et al.,  and U.S. PG-Pub 2014/0190656 to Herberer et al. all disclose apparatuses with similar structures and components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649